Citation Nr: 9933758	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-01 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has PTSD as a result of exposure to inservice 
stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD 214 reflects a period of service in Vietnam, 
during which he was awarded Vietnam Service Medal with one 
Bronze Star.

The veteran's service medical records include treatment in 
November 1969 for adult situational reaction with anxiety and 
depression.  The veteran was prescribed psychiatric 
medications for this condition.  Approximately 2 months 
later, the veteran reported that the problems had cleared.  
Service medical records are otherwise silent or negative for 
mental disorders.

There are repeated clear diagnoses of PTSD in the veteran's 
VA treatment records, to include but not limited to records 
of treatment in August 1997, September 1997, November 1997, 
December 1997, March 1998, and August 1998.  August 1997 
records include a diagnosis of PTSD, chronic, moderate, with 
psychosocial and environmental problems which include 
"[c]ombat experiences in Vietnam, leading to post-traumatic 
stress disorder."  September 1997 records include 
description of specific stressors and a diagnosis of  PTSD.  
The stressors include seeing rotting human bodies in the Da 
Nang river, witnessing an intense ammunition attack from an 
observation tower next to an ammunition dump, and seeing and 
smelling dead bodies while fighting the fire at the dump.   

December 1997 records reflect problems with nightmares 
related to Vietnam, including a nightmare of eating a 
Christmas diner with a Vietnamese family.  Treatment records 
dated in March 1998 show that the veteran planned to visit 
the Vietnam memorial in the summer, but he was concerned he 
could only remember the nicknames of  his friends who had 
died.  August 1998 records reflect that seeing war movies 
exacerbated the veteran's symptoms, and that the veteran was 
advised by his physician not to see the movie Saving Private 
Ryan.

In a written statement received in January 1998, the veteran 
described several inservice stressors, including his unit 
being subject to approximately twenty or thirty rocket and/or 
mortar attacks in the eleven months he was in Vietnam, and an 
incident in which a large ammunition dump was hit, knocking 
him down even though he was about a quarter of a mile away.  
He also wrote of being subject to sniper fire, learning of 
friends and others dying in combat, and being subject to 
numerous potentially deadly situations.  The veteran 
reiterated these contentions during his January 1999 RO 
hearing.

In July 1998, the RO received a letter from the Department of 
the Army, Director, Center for Research of Unit Records.  The 
records reviewed by the Center included documented numerous 
rocket and mortar attacks on the veteran's unit during the 
veteran's tour of duty.  The 1969 history documented that an 
ammunition bunker took a direct hit by a 122mm rocket, 
setting off a chain of explosions and starting numerous small 
fires.  In addition, the 1970 history revealed that a 
helicopter crashed into an ammunition dump on January 11, 
1970, resulting in a fire and exploding ordnance.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Court of Appeals for Veterans Claims has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

There are clear diagnoses linking current PTSD to service, 
supported by the veteran's testimony and other evidence of 
record - the claim for service connection for PTSD is well 
grounded.   38 U.S.C.A. § 5107(a).

The Board finds the evidence of record to be sufficient to 
establish that the veteran was engaged in combat with the 
enemy, insofar as being subject to repeated rocket and mortar 
attacks constitutes an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Both the veteran's unit records and his Bonze Star 
are corroborative of the veteran's contentions in this 
regard.  Under these circumstances, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  In the present 
case, both the veteran's testimony and the unit records 
substantiate the veteran's claims.

There is evidence of inservice combat and combat-related 
stressors, and clear diagnoses of PTSD linking combat-related 
stressors to the veteran's PTSD.  There is no evidence to the 
contrary.  Accordingly, the claim for service connection for 
PTSD is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

